Citation Nr: 0004116	
Decision Date: 02/16/00    Archive Date: 02/23/00

DOCKET NO.  98-08 142	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts





THE ISSUE

Entitlement to service connection for peripheral vascular 
disease.  





REPRESENTATION

Appellant represented by:	Disabled American Veterans




INTRODUCTION

The veteran served on active military duty from December 1952 
to October 1954.  

This appeal arises from a March 1998 rating action of the 
Boston, Massachusetts, regional office (RO).  In that 
decision, the RO denied the veteran's claim of entitlement to 
service connection for peripheral vascular disease.  


FINDING OF FACT

The veteran has been diagnosed with peripheral vascular 
disease that has been linked to his military service.  


CONCLUSION OF LAW

The claim of entitlement to service connection for peripheral 
vascular disease is well grounded.  38 U.S.C.A. §§ 1110, 5107 
(West 1991); 38 C.F.R. § 3.303 (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question that must be resolved is whether the 
veteran has presented evidence that his claim is well 
grounded.  See 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1998); Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  A 
well-grounded claim is a plausible claim, one that appears to 
be meritorious.  See Murphy, 1 Vet.App. at 81.  An allegation 
that a disorder is service connected is not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  See 38 U.S.C.A. § 5107(a); 
Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992).  

The quality and quantity of the evidence required to meet 
this statutory burden will depend upon the issue presented by 
the claim.  Grottveit v. Brown, 5 Vet.App. 91, 92-93 (1993).  
Generally, in order for a claim of service connection to be 
well grounded, there must be proof of present disability.  
Brammer v. Derwinski, 3 Vet.App. 223 (1992); see also 
Rabideau v. Derwinski, 2 Vet.App. 141, 143 (1992) (requiring, 
for a well-grounded claim, competent evidence that the 
veteran currently has the claimed disability).  In addition, 
there must also be evidence of incurrence or aggravation of a 
disease or injury in service.  Caluza v. Brown, 7 Vet.App. 
498 (1995).  The veteran must also submit medical evidence of 
a nexus between the in-service disease or injury and current 
disability.  Id.  

Where the issue is factual in nature (e.g., whether an 
incident or injury occurred in service), competent lay 
testimony, including the veteran's testimony, may constitute 
sufficient evidence to establish a well-grounded claim; 
however, if the determinative issue is one of medical 
etiology or a medical diagnosis, competent medical evidence 
must be submitted to make the claim well grounded.  Grottveit 
v. Brown, 5 Vet.App. 91, 93 (1993); Layno v. Brown, 
6 Vet.App. 465, 469 (1994).  A lay person is not competent to 
make a medical diagnosis or to relate a medical disorder to a 
specific cause.  Espiritu v. Derwinski, 2 Vet.App. 492, 494 
(1992).  

In support of the claim of entitlement to service connection 
for peripheral vascular disease, the veteran submitted copies 
of letters from two private physicians.  The first letter is 
dated in September 1997, and the second one was written in 
the following month.  Both of these letters reflect the 
private physicians' explanations that the veteran has 
"marked severe peripheral vascular disease . . . [which] has 
necessitated several surgical procedures and much 
interventional medical care over a period of many years."  
Additionally, the physicians concluded that "[i]t is clear 
from the above statements and the history given by . . . [the 
veteran] that his thermal injury frostbite/frostnip exposure 
from severe hypothermia during the Korean Conflict did indeed 
have a lot to do with the development of his peripheral 
vascular disease and the vulnerability of the tissue of his 
lower extremities which has developed over the past years."  
The physicians also stated that the veteran's "peripheral 
vascular disease is much more severe than it would have been 
otherwise and indeed necessitated his surgical intervention 
that otherwise may not have been necessary."  

A reasonable reading of the private physicians' letters is 
that the veteran's peripheral vascular disease is 
attributable to in-service events, i.e., exposure to extreme 
cold weather conditions which caused severe hypothermia 
during his Korean Conflict service.  In short, these medical 
opinions provide evidence of current disability and nexus to 
military service.  Consequently, the Board concludes that the 
veteran's claim of service connection for peripheral vascular 
disease is well grounded.  See Caluza, supra.  


ORDER

The claim of service connection for peripheral vascular 
disease is well grounded; to this extent, the appeal is 
granted.  


REMAND

As noted above, a private physician stated in a September 
1997 letter, and another private physician reiterated in a 
letter dated in the following month, that "[i]t is clear 
from the above statements and the history given by . . . [the 
veteran] that his thermal injury frostbite/frostnip exposure 
from severe hypothermia during the Korean Conflict did indeed 
have a lot to do with the development of his peripheral 
vascular disease and the vulnerability of the tissue of his 
lower extremities which has developed over the past years."  
Additionally, both of these physicians concluded that the 
veteran's "peripheral vascular disease is much more severe 
than it would have been otherwise and indeed necessitated his 
surgical intervention that otherwise may not have been 
necessary."  

Significantly, neither of the medical professionals who 
provided opinions or relevant history as to the onset of the 
veteran's peripheral vascular disease specifically stated 
that he had had access to the veteran's claims folder, 
especially pertinent medical records.  In fact, both of the 
physicians admitted in their letters that the basis of their 
conclusions that the veteran's current peripheral vascular 
disease is associated with his exposure to extremely cold 
weather conditions during his Korean service was "the above 
statements and the history given by . . . [the veteran]."  
In particular, the physicians stated in their letters that 
the veteran "had cold injury during his exposure to extreme 
cold during the Korean Conflict" and that he "notes extreme 
sensitivity in the lower extremities since his exposure to 
this prolonged cold which damaged the structures of his lower 
extremities, because of its severity and the prolonged nature 
of his exposure and also the moisture involved."  

Review of the veteran's relevant medical records is 
particularly important in this case where, despite the 
veteran's assertions that he developed peripheral vascular 
disease as result of exposure to extreme cold weather 
conditions during his active military duty in the Korean 
Conflict between 1953 and 1954 and that he has continued to 
experience symptoms of this disorder since his Korean 
service, the competent evidence of record does not reflect a 
diagnosis of such a disability until more than 30 years after 
his separation from active military duty.  In this regard, 
the Board notes that, while the service medical records which 
have been obtained and associated with the claims folder 
reflect treatment for heat rashes, the reports are negative 
for complaints of, treatment for, or findings of peripheral 
vascular disease resulting from exposure to extreme cold 
weather.  In fact, the separation examination, which was 
conducted in October 1954, specifically demonstrated that the 
veteran had no "complaints of a medical nature" at that 
time and that his vascular system was normal.  

According to private medical reports, between August 1985 and 
December 1999, the veteran was treated and evaluated for 
severe peripheral vascular disease.  In particular, these 
records reflect numerous surgical procedures undertaken to 
relieve the veteran's ischemic leg symptoms.  

Although two physicians recently provided opinions of a 
relationship between the veteran's peripheral vascular 
disease and his active military service, the evidence 
described above raises certain questions regarding the bases 
for such conclusions, especially in light of the absence of a 
diagnosis of such a disorder until more than 30 years after 
the veteran's separation from active duty.  Consequently, the 
medical opinions that the veteran has peripheral vascular 
disease as a result of in-service exposure to extreme cold 
weather conditions appear to have been based solely upon the 
veteran's own reports of in-service events, without 
consideration of other relevant evidence suggesting 
otherwise.  In order to obtain an opinion as to the onset of 
the veteran's peripheral vascular disease which is founded on 
a review of all the evidence of record, a remand is required.  

For the reasons stated, this case is REMANDED to the RO for 
the following actions:

1.  The veteran should be given an 
opportunity to supplement the record on 
appeal.  The RO should assist the veteran 
as necessary in accordance with 38 C.F.R. 
§ 3.159 (1999).  

2.  Thereafter, the veteran should be 
afforded a VA examination to determine 
the presence and etiology of peripheral 
vascular disease.  The claims folder and 
a copy of this remand must be made 
available to the examiner, the receipt of 
which should be acknowledged in the 
examination report.  After reviewing the 
file and obtaining a detailed history 
from the veteran, the examiner should 
provide an opinion as to the medical 
probabilities that any peripheral 
vascular disease found on examination is 
attributable to the veteran's service 
(e.g., to in-service events such as 
exposure to extreme cold weather 
conditions) or to some other cause.  Any 
opinion provided should be explained in 
light of the opinions already of record 
that the veteran's peripheral vascular 
disease is the result of exposure to 
extreme cold weather conditions during 
his Korean Conflict service.  A complete 
rationale should be provided for all 
opinions reached.  

3.  The RO should thereafter re-
adjudicate the issue of entitlement to 
service connection for peripheral 
vascular disease.  If the benefit sought 
on appeal is not granted, the veteran and 
his representative should be provided 
with a supplemental statement of the 
case.  

After the veteran has been given opportunity to respond to 
the supplemental statement of the case, the case should be 
returned to the Board for further appellate consideration.  
The veteran need take no action until he is informed, but he 
may furnish additional evidence and argument while the case 
is in remand status.  Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995); and 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this remand is to comply with governing adjudicative 
procedures and to obtain clarifying evidence.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THERESA M. CATINO
	Acting Member, 
	Board of Veterans' Appeals


 



